Citation Nr: 1208548	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-19 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, OK


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at St. Francis Hospital from September 8, 2006, to September 10, 2006.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to February 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 adverse action by the Department of Veterans Affairs Medical Center (VAMC) in Muskogee, Oklahoma, which is the Agency of Original Jurisdiction in this matter.

On his VA Form 9, Appeal to Board of Veterans' Appeals, received in May 2009, the Veteran requested a hearing before a Veterans Law Judge.  A videoconference hearing was subsequently scheduled for him in March 2011.  However, in a February 2011 correspondence, the Veteran indicated that he was withdrawing his request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702(e) (2011).


FINDINGS OF FACT

1.  At the time of the Veteran's treatment at St. Francis Hospital, he was service-connected for bipolar disorder, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss disability, evaluated as 10 percent disabling.  

2.  On September 7, 2006, the Veteran presented to St. Francis Hospital for overall weakness, fatigue, dizziness, and complaints of tremors in his legs and arms.

3.  A prudent lay person would have reasonably expected that delay in seeking immediate medical attention from September 7, 2006, to September 10, 2006,  would have been hazardous to life or health. 

4.  Resolving any doubt in the Veteran's favor, a VA or other federal facility/provider was not feasibly available to provide the necessary medical care. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred September 8, 2006, to September 10, 2006, pursuant to the Veterans Millennium Health Care and Benefits Act, are met.  38 U.S.C.A. 
§§ 1154(a), 1725, 5107(b) (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  However, these changes are not applicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  Consequently, the duties to notify and assist have been met.  (In any case, given the favorable nature of this decision, there is no prejudice to the Veteran regardless of whether VA has satisfied its duties of notification and assistance.)


Analysis

The Veteran asserts that his medical treatment at St. Francis Hospital from September 8, 2006, to September 10, 2006, was emergent and there were no available monitored beds at the VAMC in Muskogee.  

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. §§ 1725  or 1728 and implementing regulations. 

The provisions of 38 U.S.C.A. § 1728 provide for payment or reimbursement of unauthorized medical expenses for the treatment of adjudicated service-connected disabilities, non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability, or any disability of a Veteran who has a total disability permanent in nature from a service-connected disability.  Here, the evidence shows that the Veteran was service-connected for bipolar disorder, evaluated as 50 percent disabling at the time of treatment; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss disability, evaluated as 10 percent disabling.  As will be discussed below, the Veteran's treatment in September 2006 was unrelated to any of his service-connected disabilities.  Therefore, the threshold criteria for payment or reimbursement under the provisions of this section have not been met. 

Alternatively, to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public. 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002. 

The above-noted criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting the use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect a legislative change in that statute, effective October 10, 2008.  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement. 

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B). 

A revision was made to § 1725 as to how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the Veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer. Under the revised version, "emergency treatment" is continued until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility. 

The regulations do not require that a veteran's treatment actually be proven emergent from a purely medical standpoint in order to qualify for payment or reimbursement.  Rather, it need be demonstrated only that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, that is, placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); see also, Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009). 

The basic facts in this case are not in dispute.  The record reflects that on September 7, 2006, the Veteran presented to St. Francis Hospital due to overall weakness, fatigue, dizziness, and complaints of tremors in his legs and arms.  It was noted at that time that the Veteran had not felt well since being discharged from the VAMC four days before following a month long hospital stay, which included two weeks on a ventilator.  The Veteran was admitted that day for acute cystitis, dehydration, congestive heart failure, and atrial fibrillation.  A case note on Friday, September 8, 2006, indicated that a social worker at St. Francis Hospital contacted an employee at the VAMC in Muskogee, who stated that no monitored beds were available and that she would call over the weekend if a bed opened up over the weekend.  Another case note on Sunday, September 10, 2006, reflected that a social worker called the VAMC in Muskogee to inquire whether any monitored beds were available and the staff stated that there were none available.  The Veteran was discharged on September 10, 2006, with the following diagnoses:  hypotension secondary to blood pressure medications, congestive heart filature, coronary heart disease status-post cardiac catheterization recently at VAMC, type II diabetes mellitus, urinary retention, cystitis, atrial fibrillation, hyperkalemia, and essential tremor.  

The Veteran now seeks payment or reimbursement for the medical expenses incurred from September 8, 2006, to September 10, 2006, as a result of his hospitalization. 

In a November 2006 decision, the VAMC denied reimbursement for the care and services administered from September 7, 2006, to September 10, 2006, finding that the VA facilities were feasibly available.  The Veteran subsequently appealed such decision.  In a September 2007 stabilization worksheet, the VAMC Chief of Staff determined that the Veteran was stable for transfer as of September 8, 2006.  Subsequently, in a September 2007 determination, the VAMC approved reimbursement for treatment for September 7-8, 2006.  

Initially, the Board notes that the evidence of record shows that the medical treatment was provided in a non-VA emergency room, that the Veteran had been enrolled in a VA health care system in the past two years, that he had no other insurance, and that he was personally liable for the cost of treatment. 

As to whether a medical emergency existed, the Board observes that the regulation indicates that an emergency exists if a prudent lay person would have reasonably expected that delay in treatment would have been hazardous to life or health.  The Board notes that the Veteran's admission for further evaluation and treatment on September 7, 2006, and the VAMC's approval of reimbursement for that day's expenses demonstrate that a medical emergency existed.  Based on the evidence noted herein, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a prudent lay person would have believed that a delay in seeking treatment would have been hazardous to the Veteran's health and that his continued hospitalization beyond September 7, 2006, was emergent. 

The main issue in this case is whether a VA facility was not feasibly available to the Veteran.  The evidence is clear that social workers at St. Francis contacted the VAMC in Muskogee on two separate occasions to inquire whether a monitored bed was available.  In both instances, VAMC employees indicated that such a bed was not available.  Thus, while the Veteran was deemed stable for transfer as of September 8, 2006, the Board concludes that a VA facility was not feasibly available to the Veteran because a bed was not available for the Veteran at that time.  That is, the VAMC was not capable of accepting the Veteran's transfer due to a lack of bed availability.  

In sum, the Board finds that it was reasonable and prudent for the Veteran to feel that a delay in seeking immediate medical attention would have been hazardous to his life or health, and that a VA facility was not feasibly available to him. Accordingly, the Board concludes that the Veteran meets the criteria for payment or reimbursement of the unauthorized medical expenses resulting from the non-VA medical treatment from September 8, 2006, to September 10, 2006.  The benefit sought on appeal is granted. 



ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at St. Francis Hospital from September 8, 2006, to September 10, 2006, is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


